The court erred by finding that, pursuant to Evid.R. 403(A), evidence of Schwallie's alleged participation in sexually related discussions and horseplay was not admissible because its probative value was outweighed by the danger of unfair prejudice. R.C. 2907.06 expressly provides that sexual contact with another violates Ohio law only when "the offender knows that the sexual contact is offensive to the other person * * * or is reckless in that regard."
Appellant justifies his crude and boorish conduct by claiming that the alleged victim consented to similar conduct on the part of others employed by the automobile dealer, and that he therefore was unaware that his conduct would be offensive. Such evidence goes to the very basis of the offense. If appellant could show that the victim did not object when other employees "snapped her bra," pulled her shirt out of her slacks, or patted her on the derriere, and could further show that he was aware of such behavior, it is certainly arguable that he did not know such "sexual contact" was offensive to the fellow employee. Such evidence would also tend to show appellant was not "reckless in that regard."
While I in no way approve of appellant's loutish behavior, I find his convictions for major sexual offenses to constitute a distortion of the purposes and intent of the pertinent statutes for a criminal sex offense. Sexual harassment? Certainly!
In the final analysis, appellant simply forced his unwanted intentions upon a female employee. He was properly fired! An action for sexual harassment would lie, but a felony conviction for a sexual offense borders on the absurd. *Page 792